Opinion issued July 31, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00136-CV
____________

STEPHEN E. SMITH, Appellant

V.

STANLEY J. WHITE, Appellee



On Appeal from the 80th District Court 
Harris County, Texas
Trial Court Cause No. 0057565



MEMORANDUM OPINION
	Appellant has filed an unopposed motion to dismiss his appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Hedges, Taft, and Keyes.